908 F.2d 1251
DAVIDSON OIL COUNTRY SUPPLY CO., INC., Appellant,v.KLOCKNER, INC., Appellee.
No. 89-2672.
United States Court of Appeals,Fifth Circuit.
Aug. 15, 1990.

Eugene B. Wilshire, Jr., Jacalyn D. Scott, Patrick J. Dyer, Wilshire, Scott, Halbuch & Dyer, Houston, Tex., David Dunn, Davis, Markel & Edwards, New York City, for appellant.
Rick L. Oldenettle, Gilpin Maynard, Houston, Tex., Kenneth L. Everett, Paul J. O'Neill, Jr., New York City, for appellee.
Appeal from the United States District Court For the Southern District of Texas;  David Hittner, Judge.
Before BROWN, WILLIAMS, and JONES, Circuit Judges.
PER CURIAM:


1
This is an appeal from a post judgment preliminary injunction.  A temporary restraining order was entered on June 8, 1989 and extended for ten days on June 12, 1989.  It was converted into a preliminary injunction on June 21, 1989.  The injunction prohibits DOCS from "[t]aking any action whatsoever to obtain or cause the transfer, application, setoff or encumbrance of any and all funds on deposit with Citibank."    It also prohibits DOCS from in any way blocking or interfering with Klockner's collection efforts.  This injunction has twice been modified by this Court in order to allow DOCS to protect its interests.


2
Having on this day reversed the underlying judgment and remanded the case for a new trial, the preliminary injunction ceases to have any effect.  We therefore remand this case and instruct the trial court to vacate the preliminary injunction.


3
REMANDED WITH INSTRUCTIONS TO VACATE.